Citation Nr: 1550392	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 14, 1982 to October 4, 1982 and September 1989 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Board remanded the case and directed the RO obtain VA examination(s) to assess the nature and severity of the Veteran's service-connected disabilities and their effect on his activities of daily life and his need for aid and attendance.  

The Veteran was provided multiple VA examinations in July 2015.  However, the record reflects that the Veteran had hospitalizations for pancreatitis in July 2015.  A July 2015 VA back conditions examination report indicates that the examiner was unable to conduct clinical examination of the Veteran because the Veteran presented in a wheelchair and reported he was unsteady due to his pancreatitis.  Furthermore, the VA examinations appear to have been somewhat cursory as there was a lack of detail in the description of the impairment associated with each of the service-connected disabilities, as well as the combined impact they have on the Veteran's capacity for self-care, or rendering him essentially confined to his home.  In particular, the examination reports do not address all of the factors as requested in the remand directive.

Consequently, the July 2015 examinations are inadequate, and another examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination/opinion, it must provide an adequate one).  For this reason, the RO did not fully comply with all of the Board's remand instructions and, as a result, this case must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Milwaukee, Wisconsin dated from July 2015 to the present.  All records and/or responses received should be associated with the claims file.

2.  The Veteran must be afforded a VA aid and attendance/housebound status examination to determine the current nature and severity of his service-connected disabilities.  The claims file, including a copy of this remand, must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  Any necessary tests or studies must be conducted, and all manifestations of current service-connected disabilities must be described in detail.  

The examiner shoulder provide an opinion as to whether it is at least as likely as not that the Veteran is so helpless as to be in need of regular aid and attendance due to his service connected disabilities, or at least as likely as not essentially housebound due to his service-connected disabilities, to include: post traumatic arthritis of the lumbosacral spine with herniated nucleus pulposus; degenerative joint disease of the cervical spine; fractured, undisplaced left 6th rib with fracture of the right 10th rib with nonunion and resection and fracture of the rib; and fracture of the left little finger.

The examiner is requested to consider factors such as (1) whether the Veteran's disabilities prevent him from caring for his daily personal needs without the assistance of others on a regular basis which includes: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment; (2) whether he is required to remain in bed; and (3) whether the Veteran's disabilities substantially confine him to his dwelling or immediate premises.

In rendering the requested opinion, the examiner must consider all lay statements of record.

The rationale for all opinions expressed must be explained.

3.  After completing the above, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

